Citation Nr: 1037421	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-05 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right knee 
ligament avulsion with degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's mother


ATTORNEY FOR THE BOARD

B. Thomas Knope

INTRODUCTION

The Veteran served on active duty from April 1982 to June 1992.

This matter is on appeal from a February 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Des 
Moines, Iowa.

The Veteran testified before the undersigned in May 2008.  A 
transcript of the hearing is of record.

This case was remanded by the Board in September 2008 for further 
development and is now ready for disposition.

Finally, the Board notes that the Veteran was awarded a temporary 
total disability rating for convalescence under 38 C.F.R. 
§§ 4.29, 4.30 (2009) following right shoulder surgery.  He 
responded to the June 2007 decision by arguing that the recorded 
now supported a claim of entitlement to a total disability 
evaluation based on individual unemployability (TDIU) due to his 
shoulder and knee disabilities.  See Veteran's statement dated in 
October 2007.  However, rather than taking up the issue of TDIU, 
the RO issued a decision in November 2007 that denied extended 
the 100 percent rating based on convalescence.  There was no 
decision with regard to the claim for TDIU.  The issue of 
entitlement to a TDIU is therefore referred to the RO for 
appropriate development.  


FINDING OF FACT

The Veteran's right knee disability is manifested by x-rays 
evidence of arthritis (degenerative joint disease) with no more 
than moderate instability and limitation of extension to 10 
degrees; however, flexion limited to 45 degrees, limitation of 
extension to 15 degrees, favorable ankylosis of the knee at full 
extension or in slight flexion between 0 and 10 degrees or severe 
recurrent subluxation or lateral instability has not been shown.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for a right knee ligament avulsion with degenerative arthritis 
have not been met based on instability.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code (DC) 5257 (2009).

2.  The criteria for a separate 10 percent disability rating, but 
no more, for a right knee ligament avulsion with degenerative 
arthritis with limitation of extension have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5258, 5260, & 5261 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 2005, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Therefore, based on the above, the Board 
finds that VA's duty to notify has been met in both timing and 
content.  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records, as well as all medical records 
submitted in conjunction with a disability claim to the Social 
Security Administration (SSA).  Further, the Veteran submitted 
his own private treatment records

Moreover, the Veteran was provided an opportunity to set forth 
his contentions during a hearing at the regional office in 
September 2007, and at a second hearing before the undersigned 
Veterans Law Judge in May 2008. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of 
Appeals for Veterans Claims recently held that 38 C.F.R. § 
3.103(c)(2) requires that the RO Decision Review Officer or 
Veterans Law Judge who chairs a hearing to fulfill two duties:  
(1) the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the May 2008 hearing, the undersigned Veterans Law 
Judge enumerated the issue on appeal.  See Hearing Transcript 
(T.) at p. 2.  Also, information was solicited regarding 
functional impairment, flare-ups, pain, stability, and limited 
range of motion as it pertained to his right knee.  See T. at p. 
10, 12-16, 19-20.  Therefore, not only was the issue "explained 
. . . in terms of the scope of the claim for benefits," but 
"the outstanding issues material to substantiating the claim," 
were also fully explained.   See Bryant, 23 Vet. App. at 497.  
Indeed, based on the testimony elicited from the Veteran, the 
matter was remanded to obtain records from the SSA and to afford 
him a new VA examination.  The hearing discussion did not reveal 
any other evidence that might be available that had not been 
submitted.  Under these circumstances, nothing gave rise to the 
possibility that evidence had been overlooked with regard to the 
appellant's claim for an increased rating for right knee 
disability.  As such, the Board finds that, consistent with 
Bryant, the undersigned Veterans Law Judge complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may 
proceed to adjudicate the claim based on the current record.

Next, specific VA medical examinations pertinent to the issue on 
appeal were obtained in October 2004, December 2005, December 
2006 and September 2007.  Moreover, the Board remanded this case 
for, among other things, a more recent examination, which was 
performed in October 2009.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's service-connected right knee since the most 
recent VA examination, and the duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  
VAOPGCPREC 11-95. 

Thus, the October 2009 examination is considered adequate for 
rating purposes.  In further evaluating the VA examinations for 
adequacy, the Board finds the above noted VA examination reports 
to be thorough and adequate upon which to base a decision with 
regard to the Veteran's claim.  The VA examiners personally 
interviewed and examined the Veteran, including eliciting a 
history from the Veteran, and provided the information necessary 
to evaluate the Veteran's disability under the applicable rating 
criteria.

In addition, the Board is also satisfied there was substantial 
compliance with the September 2008 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  There, the Board's remand requested that the RO obtain 
the Veteran's SSA records, which was done, and a new VA 
examination was conducted in October 2009 to evaluate the current 
severity of his service-connected disability.  Accordingly, the 
Board finds that the Board's September 2008 remand directives 
were substantially complied with and, thus, there is no Stegall 
violation in this case.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court of Appeals for Veterans Claims (CAVC) has held that the 
RO must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss under 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the CAVC in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

Furthermore, the intent of the rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Thus, actually painful, unstable, or 
malaligned joints, due to healed injury, are as entitled to at 
least the minimum compensable rating for the joint.  The joints 
should be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 
(2009).

Regarding knee claims, the VA General Counsel, in a precedential 
opinion (VAOPGCPREC 23- 97), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  The General Counsel also stated that, 
when a knee disorder was already rated under DC 5257, the Veteran 
must also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion limited 
to 60 degrees or less) or 5261 (extension limited to 5 degrees or 
more) in order to obtain a separate rating for arthritis.

The General Counsel subsequently held in VAOPGCPREC 9-98 that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additional disability is shown, a veteran rated under DC 5257 can 
also be compensated under DC 5003 and vice versa.  In addition, 
the General Counsel has also held that separate ratings may be 
granted based on limitation of flexion (DC 5260) and limitation 
of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Finally, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Based on Instability

In this case, the Veteran currently has a 20 percent rating for a 
right knee ligament avulsion with degenerative arthritis in his 
right knee based on instability under 38 C.F.R. § 4.71a, DC 5257.  
In order to warrant an increased (30 percent) rating for 
instability of the knee, the evidence must show recurrent 
subluxation or lateral instability that is "severe" in nature.  

An increased rating is not warranted on this basis.  First, 
instability of the Veteran's right knee was substantially not 
observed until his VA examination in September 2007.  
Specifically, at an evaluation in January 2004, the Veteran's 
knee was stable with valgus and varus stress, and Lachman's and 
McMurray tests were normal.  Similarly, at an October 2004 VA 
examination, laxity was not observed.  Instability was again not 
observed at orthopedic evaluations in January and April 2005.  

Moreover, at VA examinations in December 2005 and December 2006, 
no instability was observed, although an orthopedic evaluation in 
February 2006 indicated that he had been wearing a knee brace 
since April 2005.  At his VA examination in September 2007, the 
examiner observed that the Veteran continued to wear a brace, and 
exhibited abnormal weight bearing and shoe wear.  However, the 
Veteran reported no episodes of dislocation or subluxation.  

Finally, while the Veteran provided a history of episodes of 
right knee instability and giving way with episodes of locking 
approximately 1 to 3 times per month, and he was observed to have 
a slightly antalgic gait, the report of his VA examination in 
October 2009 specifically noted that there was no evidence of 
instability.  There was also no evidence of abnormal weight 
bearing.  VA treatment records are similarly absent for any 
finding of significant/severe instability.

Overall, the evidence does currently indicate some instability 
based on the Veteran's abnormal weight bearing and the 
observations of the VA examiner in October 2009.  However, 
throughout the course of the appeal, this instability cannot be 
characterized as "severe" in nature based on the absence of 
instability until approximately April 2005 and the absence of 
dislocation or subluxation throughout the course of the appeal.  
Therefore, a rating in excess of his current 20 percent rating is 
warranted based on instability.  

Rating Based on Limitation of Motion

According to the Veteran's October 2009 VA examination, a 2001 X-
ray indicated the presence of arthritic changes.  However, his 
current 20 percent rating is based solely on instability and 
subluxation, rather than range of motion.  38 C.F.R. § 4.71a, DC 
5257.  Therefore, the Board must next consider whether the 
Veteran is entitled to separate and additional rating based 
limitation of motion.  See VAOPGCPREC 23- 97 and VAOPGCPREC 9-98.

In this case, in order to warrant a compensable rating for 
arthritis of the right knee based on limitation of motion, the 
evidence must show: 
*	flexion limited to 45 degrees (10 percent under DC 5260); 
*	limitation of extension to 10 degrees (a separate 10 
percent rating under DC 5261); or 
*	favorable ankylosis of the knee at full extension or in 
slight flexion between 0 and 10 degrees (30 percent under 
DC 5256).

Here, as discussed above, the Veteran's September 2007 VA 
examination showed that he exhibited 0 degrees of extension, but 
that he had pain that began at 10 degrees.  Such equates to 
actual loss of range of motion upon repetitive use.  Therefore, 
even though he was originally able to fully extend his leg, the 
Board concludes that his knee is functionally limited in 
extension and, when affording the Veteran the benefit of every 
reasonable doubt, a 10 percent rating is warranted based on 
limitation of extension.  

Having determined that a 10 percent rating is warranted for 
limitation of extension, the next question is whether a higher 
(20 percent) rating could be assigned for loss of extension or 
flexion or, for that matter, whether a separate compensable 
rating could be assigned based on limitation of flexion.  The 
evidence of record weighs against this component of the Veteran's 
claim.  

First, there is no evidence of limitation of flexion of the right 
knee to 45 degrees during the course of the appeal.  
Specifically, the Veteran complained of tightness in his right 
knee at his VA examination in October 2004.  However, he still 
exhibited 106 degrees of flexion with no fatigue from repetitive 
movement.  Moreover, at an April 2005 evaluation, as well as VA 
examinations in December 2005 and December 2006, he exhibited a 
full range of motion on these occasions.  More recently, the 
Veteran has been experiencing additional pain upon motion that 
impacted his range of motion.  However, this additional 
limitation is still not to the extent that would warrant a 
compensable rating.  Specifically, at his VA examination in 
September 2007, although he had 120 degrees of flexion, pain 
began at 90 degrees.  Additionally, at his VA examination in 
October 2009, he had a right knee flexion of 118 degrees, but the 
Veteran noted that flare-ups limited his range of motion by 50 
percent.  Even so, a 50 percent restriction from his exhibited 
flexion is still greater than the 45 degrees necessary to warrant 
a compensable rating.  Therefore, the Board finds that the 
evidence does not support the assignment of a separate 
compensable rating based on loss of flexion much less an 
increased rating to 20 percent for loss of flexion, which would 
require limitation of flexion to 30 degrees.  

A rating in excess of 10 percent based on extension is also not 
warranted.  In order to warrant a rating in excess of 10 percent 
based on extension, the evidence must indicate limitation of 
extension to 15 degrees (20 degrees under DC 5261).  Such has not 
been shown.  Specifically, the observations at the September 2007 
VA examination notwithstanding, right knee extension were 
substantially normal.  For example, at an orthopedic evaluation 
in April 2005, as well as VA examinations in December 2005 and 
December 2006, he had the ability to fully extend his leg.  
Moreover, at his VA examination in October 2009, his range of 
motion was again observed to be 0 degrees.  Thus, even the most 
limited observable extension (observed in September 2007) was 
less than the 15 degrees of extension necessary to warrant a 
rating in excess of 10 percent.  Therefore a rating in excess of 
10 percent is not warranted on this basis.  

In all cases, the Board has also considered a functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  Such was clearly 
considered in the Board's decision to assign the Veteran a 
separate 10 percent rating for limitation of flexion.  However, 
an evaluation for the Veteran's service-connected right knee 
disability in excess of what is described above is not warranted 
on the basis of functional loss due to pain or weakness, as the 
Veteran's symptoms are contemplated by the ratings assigned.  
Specifically, at his October 2009 VA examination the examiner 
noted the Veteran's complaints that his range of motion was 
reduced by 50 percent when experiencing flare-up pain.  
Additionally, the examiner in the Veteran's September 2007 VA 
examination noted specific degrees to which right knee range of 
motion was additionally limited.  Moreover, the examiner 
explicitly stated that there was no additional range of motion 
loss due to fatigue, lack of endurance, or incoordination.  
Activities such as shopping, feeding, bathing, grooming and 
dressing would have little to no adverse effect.  Put another 
way, the effect of this symptomatology is contemplated in the 
currently assigned disability evaluations.

A higher (30 percent) rating based on ankylosis is also not for 
application.  Specifically ankylosis was not observed at any 
point during the course of the appeal.  To the contrary, the 
Veteran exhibited a measurable, albeit limited, range of motion 
in his right knee at all times.  Therefore, a compensable rating 
is also not warranted on this basis.  

The Board has also considered the Veteran's statements that his 
disability is worse than the ratings he currently receives.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of a right 
knee disability according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature 
and extent of the Veteran's right knee disability has been 
provided by the medical personnel who have examined him during 
the current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).



Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, according to the October 2009 VA examination, the 
Veteran is currently unemployed due primarily to his right 
shoulder and low back disorders.  Moreover, the Board concludes 
that rating criteria reasonably describes his disability level 
and symptomatology, and provide for higher ratings for additional 
or more severe symptoms than currently shown by the evidence.  

Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not applicable 
and the appeal is denied.




(CONTINUED NEXT PAGE)


ORDER

A rating in excess of 20 percent for a right knee ligament 
avulsion with degenerative arthritis based on instability is 
denied.

A separate 10 percent rating, but no more, for a right knee 
ligament avulsion with degenerative arthritis based on limitation 
of motion is granted, subject to governing criteria applicable to 
the payment of monetary benefits



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


